        Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 1 of 7



1    DAWN SESTITO*
     dsestito@omm.com
2    CATALINA VERGARA*
     cvergara@omm.com
3    DIMITRI PORTNOI*
     dportnoi@omm.com
4    BRITTANY ROGERS*
     brogers@omm.com
5    HEATHER WELLES*
     hwelles@omm.com
6    O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
7    Los Angeles, California 90071
     Telephone: (213) 430-6000
8    Facsimile: (213) 430-6407
9    Attorneys for Plaintiffs
10   *Admitted pro hac vice
11   Additional counsel listed below
12
13                              UNITED STATES DISTRICT COURT
14                                      DISTRICT OF ARIZONA
15
16   Planned Parenthood Arizona, Inc., et        Case No. 4:19-cv-00207-TUC-JGZ
     al.,
17                                               JOINT STIPULATION REGARDING
                          Plaintiffs,            REVISED CASE-MANAGEMENT
18                                               SCHEDULE
            v.
19                                               [Proposed] Order Filed Concurrently
     Mark Brnovich, et al.,                      Herewith
20
                          Defendants.
21
22
23
24
25
26
27
28
                                                             JOINT STIPULATION RE: REVISED
                                                              CASE-MANAGEMENT SCHEDULE
        Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 2 of 7



1    ALICE CLAPMAN*
     DIANA SALGADO*
2    PLANNED PARENTHOOD FEDERATION OF
     AMERICA
3    110 Vermont Ave., Suite 300
     Washington, DC 20016
4    Telephone: (202) 973-4800
     alice.clapman@ppfa.org
5    diana.salgado@pffa.org
6    Attorneys for Plaintiffs
     Planned Parenthood Arizona, Inc.; William
7    Richardson, M.D.; and Deanna Wright, N.P.
8    MARC A. HEARRON*
     CENTER FOR REPRODUCTIVE RIGHTS
9    1634 Eye St., NW, Suite 600
     Washington, DC 20006
10   Telephone: (202) 524-5539
     mhearron@reprorights.org
11
     JESSICA SKLARSKY*
12   CENTER FOR REPRODUCTIVE RIGHTS
     199 Water Street
13   New York, NY 10038
     Telephone: (917) 637-3600
14   jsklarsky@reprorights.org
15   Attorneys for Plaintiff
     Paul A. Isaacson, M.D.
16
     DANIEL B. PASTERNAK (Bar No. 023751)
17   SQUIRE PATTON BOGGS (US) LLP
     1 E. Washington St., Suite 2700
18   Phoenix, AZ 85004
     Telephone: (602) 528-4187
19   daniel.pasternak@squirepb.com
20   Attorneys for Plaintiffs
21   RUSTY D. CRANDELL (No. 026224)
     BRUNN (“BEAU”) W. ROYSDEN, III (No. 028698)
22   ORAMEL H. SKINNER (No. 032891)
     ARIZONA ATTORNEY GENERAL’S OFFICE
23   2005 N. Central Avenue
     Phoenix, AZ 85004
24   Telephone: (602) 542-4288
     rusty.crandell@azag.gov
25   beau.roysden@azag.gov
     o.h.skinner@azag.gov
26
     Attorneys for Defendant
27   Mark Brnovich, Attorney General of
     Arizona, in his official capacity
28
                                                       JOINT STIPULATION RE: REVISED
                                           - ii -       CASE-MANAGEMENT SCHEDULE
       Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 3 of 7



1    MARY D. WILLIAMS
     ARIZONA ATTORNEY GENERAL’S OFFICE
2    2005 N. Central Avenue
     Phoenix, AZ 85004
3    Telephone: (602) 542-7992
     Maryd.williams@azag.gov
4
     Attorneys for Defendants
5    Patricia McSorley, in her official capacity
     as Executive Director of the Arizona
6    Medical Board; and Joey Ridenour, in her
     official capacity as the Executive Director
7    of the Arizona State Board of Nursing
8    KEVIN D. RAY
     AUBREY JOY CORCORAN
9    ARIZONA ATTORNEY GENERAL’S OFFICE
     2005 N. Central Avenue
10   Phoenix, AZ 85004
     Telephone: (602) 542-4288
11   kevin.ray@azag.gov
     aubreyjoy.corcoran@azag.gov
12
     Attorneys for Defendant
13   Cara M. Christ, in her official capacity as
     Director the Arizona Department of Health
14   Services
15   KEVIN H. THERIOT (No. 030446)
     ktheriot@ADFlegal.org
16   KENNETH J. CONNELLY (No. 025420)
     kconnelly@ADFlegal.org
17   ALLIANCE DEFENDING FREEDOM
     15100 N. 90th Street
18   Scottsdale, AZ 85260
     Telephone: (480) 444-0020
19
     DENISE M. HARLE
20   dharle@ADFlegal.org
     ALLIANCE DEFENDING FREEDOM
21   1000 Hurricane Shoals Rd., NE
     Building D, Suite 600
22   Lawrenceville, GA 30043
     Telephone: (770) 339-0774
23
     Attorneys for Defendant-Intervenor Choices
24   Pregnancy Centers of Greater Phoenix, Inc.
25
26
27
28
                                                         JOINT STIPULATION RE: REVISED
                                               - iii -    CASE-MANAGEMENT SCHEDULE
       Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 4 of 7



1           The Parties hereby submit this Joint Stipulation Regarding the Revised Case-
2    Management Schedule to the Court:
3          1.      On March 23, 2020, the Court ordered that discovery in this litigation be
4    stayed until 60 days after the Supreme Court rendered its decision in June Medical
5    Services, L.L.C. v. Gee, Nos. 18-1323 & 18-1460 (“June Medical”).
6          2.      On March 23, 2020, the Court further ordered that the deadline for the
7    Parties to submit a revised case-management schedule is 60 days after the Supreme Court
8    rendered its decision in June Medical.
9          3.      On June 29, 2020, the Supreme Court rendered its decision in June
10   Medical, meaning that the discovery stay lifts and the revised case-management schedule
11   is due on August 28, 2020.
12         4.      In consideration of the foregoing, and consistent with the Court’s March
13   23, 2020 Order, the Parties hereby stipulate and agree, subject to the approval of the
14   Court, that the Court revise all dates set forth in the Court’s July 25, 2019 Scheduling
15   Order (Dkt. 26) and adopt the dates proposed as follows:
16          a.     The deadline for the close of document production and responses to written
17                 discovery shall be February 26, 2021.
18          b.     The deadline for the close of fact depositions shall be May 28, 2021.
19          c.     The deadline for opening expert reports shall be June 4, 2021.
20          d.     The deadline for rebuttal expert reports shall be July 23, 2021.
21          e.     The deadline for the close of expert depositions shall be September 24,
22                 2021.
23          f.     The deadline for conferral on 4-brief schedule for cross motions for
24                 summary judgment shall be October 1, 2021.
25          g.     The deadline for filing dispositive motions, or if agreed to by the Parties the
26                 first brief in the 4-brief schedule, shall be November 19, 2021.
27
28
                                                                 JOINT STIPULATION RE: REVISED
                                                -1-               CASE-MANAGEMENT SCHEDULE
     Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 5 of 7



1                                           Respectfully submitted,
2
           Dated: August 28, 2020           O’MELVENY & MYERS LLP
3
4                                           By: /s/ Dimitri Portnoi
                                            Dawn Sestito (pro hac vice)
5                                           Catalina Vergara (pro hac vice)
                                            Dimitri Portnoi (pro hac vice)
6                                           Brittany Rogers (pro hac vice)
                                            Heather Welles (pro hac vice)
7
                                            Attorneys for Plaintiffs
8
9                                           PLANNED PARENTHOOD
                                            FEDERATION OF AMERICA
10
                                            By: /s/ Diana Salgado with permission
11                                          Alice Clapman (pro hac vice)
                                            Diana Salgado (pro hac vice)
12
13                                          Attorneys for Plaintiffs Planned
                                            Parenthood Arizona, Inc.; William
14                                          Richardson, M.D.; and Deanna Wright,
                                            N.P.
15
16                                          CENTER FOR REPRODUCTIVE
                                            RIGHTS
17
                                            By: /s/ Marc A. Hearron with
18                                          permission
                                            Marc A. Hearron (pro hac vice)
19                                          Jessica Sklarsky (pro hac vice)
20                                          Attorneys for Plaintiff Paul A. Isaacson,
                                            M.D.
21
22                                          SQUIRE PATTON BOGGS (US) LLP
23                                          By: /s/ Daniel B. Pasternak with
                                            permission
24                                          Daniel B. Pasternak
25                                          Attorneys for Plaintiffs
26
27
28
                                                     JOINT STIPULATION RE: REVISED
                                      -2-             CASE-MANAGEMENT SCHEDULE
     Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 6 of 7



1       Dated: August 28, 2020              ARIZONA ATTORNEY GENERAL’S
                                            OFFICE
2
                                            By: /s/ Brunn W. Roysden, III with
3                                           permission
                                            Rusty D. Crandell
4                                           Brunn W. Roysden, III
                                            Oramel H. Skinner
5
                                            Attorneys for Defendant
6                                           Mark Brnovich, Attorney General of
                                            Arizona, in his official capacity
7
8                                           ARIZONA ATTORNEY GENERAL’S
                                            OFFICE
9
                                            By: /s/ Kevin D. Ray with permission
10                                          Kevin D. Ray
                                            Aubrey Joy Corcoran
11
                                            Attorneys for Defendant
12                                          Cara M. Christ, in her official capacity
                                            as Director the Arizona Department of
13                                          Health Services
14
                                            ARIZONA ATTORNEY GENERAL’S
15                                          OFFICE
16                                          By: /s/ Mary DeLaat Williams with
                                            permission
17                                          Mary DeLaat Williams
18                                          Attorneys for Defendants
                                            Patricia McSorley, in her official
19                                          capacity as Executive Director of the
                                            Arizona Medical Board; and Joey
20                                          Ridenour, in her official capacity as the
                                            Executive Director of the Arizona State
21                                          Board of Nursing
22
        Dated: August 28, 2020              ALLIANCE DEFENDING FREEDOM
23
                                            By: /s/ Kenneth J. Connelly with
24                                          permission
25                                          Kevin H. Theriot
                                            Denise M. Harle
26                                          Kenneth J. Connelly

27                                          Attorneys for Defendant-Intervenor
                                            Choices Pregnancy Centers of Greater
28                                          Phoenix, Inc.
                                                     JOINT STIPULATION RE: REVISED
                                      -3-             CASE-MANAGEMENT SCHEDULE
       Case 4:19-cv-00207-JGZ Document 68 Filed 08/28/20 Page 7 of 7



1                                CERTIFICATE OF SERVICE
2           I hereby certify that on August 28, 2020 I electronically transmitted the attached
3    document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
4    Notice of Electronic Filing to all counsel of record.
5
6                                               By: /s/ Dimitri Portnoi
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                JOINT STIPULATION RE: REVISED
                                                 -4-             CASE-MANAGEMENT SCHEDULE
